
	

114 HR 4799 IH: Do Your Job or Don’t Get Paid Act
U.S. House of Representatives
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4799
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2016
			Mr. Jolly introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To hold the salaries of Members of the House of Representatives in escrow if the House does not
			 pass all of the regular appropriation bills for a fiscal year prior to the
			 beginning of that fiscal year, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Do Your Job or Don’t Get Paid Act. 2.Holding salaries of Members of House in escrow upon failure to pass all regular appropriation bills (a)Holding salaries in escrowIf by October 1 of any calendar year (beginning with 2016), the House of Representatives has not passed all of the regular appropriation bills for the fiscal year which begins on that date, during the period described in subsection (b) the Chief Administrative Officer (or an employee of the Office of the Chief Administrative Officer who is designated by the Chief Administrative Officer to carry out this Act) shall deposit in an escrow account all payments otherwise required to be made during such period for the compensation of Members of the House, and shall release such payments to the Members only upon the expiration of such period.
 (b)Period DescribedWith respect to a calendar year, the period described in this subsection is the period which begins on October 1 of the calendar year and ends on the earlier of—
 (1)the first day by which the House of Representatives has passed all of the regular appropriation bills for the fiscal year which begins on that date; or
 (2)the last day of the Congress during which that calendar year occurs. (c)Permitting passage of combination of billsFor purposes of this section, the House shall be considered to have passed all of the regular appropriation bills for a fiscal year if the House has passed each such bill individually or in combination with any other such bills.
			3.Administration of Escrow
 (a)Withholding and Remittance of Amounts From Payments Held in EscrowThe Chief Administrative Officer shall provide for the same withholding and remittance with respect to a payment deposited in an escrow account under section 2 that would apply to the payment if the payment were not subject to such section.
 (b)Role of Secretary of the TreasuryThe Secretary of the Treasury shall provide the Chief Administrative Officer with such assistance as may be necessary to enable the Chief Administrative Officer to carry out this Act.
 4.Release of amounts at end of a CongressIn order to ensure that this Act is carried out in a manner consistent with the twenty-seventh article of amendment to the Constitution of the United States, the Chief Administrative Officer shall release for payments to Members of the House of Representatives any amounts remaining in any escrow account under this Act on the last day of the Congress during which the amounts were deposited in such account.
 5.DefinitionsIn this Act— (1)the term Chief Administrative Officer means the Chief Administrative Officer of the House of Representatives;
 (2)the term Member includes a Delegate or Resident Commissioner to the Congress; and (3)the term regular appropriation bill means any annual appropriation bill which, with respect to the Congress involved, is under the jurisdiction of a single subcommittee of the Committee on Appropriations of the House of Representatives (pursuant to the Rules of the House of Representatives for that Congress).
			
